ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Billie Nelson Whited, appealed the denial of his petition for post-conviction relief under Rule 32, A.R.Crim.P. *354We remanded this cause so that the trial court could hold an evidentiary hearing on the appellant’s allegations and make “specific findings of fact relating to each material issue of fact presented.” Rule 32.9(d), A.R.Crim.P. Whited v. State, 623 So.2d 352 (Ala.Cr.App.1992). We find it necessary to again remand this cause because the trial court failed to comply with our directions.
The trial court, in ruling on the petition, stated: “The Court finds that there is no merit to any of the claims of the Defendant. The matters complained of are either not substantiated by the facts as presented at trial or constitute tactical decisions made by the defense.” The trial court failed to make findings of facts as to each material issue of fact presented. Thus, this cause is again remanded to the Circuit Court for Lee County for proceedings not inconsistent with this opinion. Due return should be filed with this court within 42 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur.